Title: To James Madison from James Mercer, 19 May 1786
From: Mercer, James
To: Madison, James


Dr. Sir—
Fredericksburg. May 19th. 1786.
I am sure I need not appollogize to you, for solliciting your Patronage, to the Infant beginning of the Fredericksburg Accademy. I have but lately been added to the Trustees, much time has been lost since the General Assembly gave birth to this laudable Institution. But I flatter myself experience has so strongly marked the Error of former neglect, that more diligence will be used in future.
It will be very usefull to the deliberations of the Trustees at their next meeting (the 5th of June) to know yr. success & yr. Opinion of the contributions that may probably be expected from Orange. I am convinced that money alone, is all that can prevent an accademy at this Place from being one of the first in the United States. If a Town is a proper place? and, it really seems to be so, as the only place where knowledge, such as can not be trained within the walls of an accademy, can be obtained; this place is the most fit, being most healthy, the cheapest for maintainance—and the Inhabitants being of the midle Rank, a Class the best fitted for a “Voyage through Life”—Williamsburg is already too gay, Prince Edward too rustic—and having no Competitors are both the worse for want of the Spur of Competition. I see Richmond is only solicitous for instructing the heels & fingers, where then are we to look for that change You & all good men wish for? If not at Fredericksbg! yet I hope it may at least serve as a guide to a new & hapier Road, to Knowledge. With most esteem I am Dr Sr. Yr. most obed.
Js. Mercer
 